Citation Nr: 1751085	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric condition, including posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a compensable disability rating for right wrist with recurrent ganglion cyst prior to August 1, 2013 (exclusive of the period from May 31, 2015, to July 31, 2013, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 ), and a disability rating in excess of 10 percent since August 1, 2013.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2015.  A transcript of the hearing has been associated with the claims file.

This appeal was last before the Board in February 2016, where it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision, including the procurement of new VA examinations and opinions for the claimed conditions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Following this latest evidentiary development, in a June 2017 rating decision, the RO granted service connection for hypertension and tinnitus.  In light of these awards, the Board finds that neither issue is in appellate status nor before the Board.  

The Board acknowledges several new issues have been perfected on appeal since the October 2015 hearing and February 2016 Board action.  An additional hearing was requested with regard to the new claims.  This hearing request has been recognized in VA's Veterans Appeals and Control Locator System (VACOLS), reflecting a separate appeal stream related to these recently perfected matters.  As these new appeals and new hearing request are being actively processed, no such action on the part of the Board is warranted at this time. 

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the record evidence corroborates his account of in-service, non-combat stressors which have been medically related to his PTSD.

2.  A preponderance of the evidence demonstrates that the Veteran's erectile dysfunction is etiologically related to his service-connected hypertension.

3.  The most probative evidence of record fails to establish that the Veteran's current hearing loss is etiologically related to in-service exposure to acoustic trauma.

4.  For the entire appeal period, absent the period of assigned temporary total evaluation, the service-connected ganglion cyst on the right wrist has been productive of decreased palmar flexion and dorsiflexion motion with pain, but without an unstable or painful scar, or any other significant symptoms or functional impairment, and with no ankylosis of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for entitlement to hearing loss, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).	

4.  The criteria for a rating of 10 percent disabling, but no higher, for ganglion cyst on the right wrist, have been established for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5215, § 4.118, DC 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, and to an acquired psychiatric disorder and hearing loss as a result of his active duty tenure.  See February 2014 Board hearing.  



Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2016).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

PTSD

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f); West v. Brown, 7 Vet. App. 70 (1994). 

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA also recently amended 38 C.F.R. § 3.304 (f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. 

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or a psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010). 

The Veteran has detailed several traumatic events concerning his duties as a 77F petroleum supply specialist during his V Corps Field Artillery Unit deployments to the Bosnia and Kosovo theater of operations.  The Veteran has reported that while not engaging in direct combat, as a Field Artillery support unit, he was fired upon and bore witness to landmine explosions claiming the lives of personnel.  See i.e. March 2017 VA examination; April 2016 Dr. Wheeler opinion.

The Board initially notes that the Veteran is not in receipt of any combat-related awards or decorations.  However, service personnel records confirm that the Veteran was stationed in Europe at Babenhausen, Germany during the periods of claimed deployment.  The personnel records in this case are sparse and do not confirm dates of Bosnia and Kosovo service.  The DD Form 214 simply reflects that he had 1 year and 6 months of "foreign service".  Nevertheless, the Veteran has credibly testified that he was sent out on field artillery support missions from Germany to Bosnia and Kosovo.  In addition, the Veteran's unit, as reflected in his DD 214, was the 41st Field Artillery Brigade V Corps, and appears to have been dispatched out of Babenhausen to engage in OPERATION Joint Endeavor in Bosnia.  See http://usacac.army.mil/CAC2/cgsc/carl/download/csipubs/
OperationJointEndeavor.pdf.  Furthermore, the Veteran's testimony is also in agreement with the timeline of the V Corps deployment in support of OPERATION Task Force Hawk in Kosovo in 1999.

The Board briefly notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder and/or PTSD. 
Following service, the Veteran reported in various statements that his ongoing PTSD symptomatology included nightmares, flashbacks, sleeplessness, intrusive thoughts, avoidance behavior and irritability.  See i.e. June 2016 Dr. Wheeler opinion; generally Dr. Kaplan mental health treatment notes.

The Veteran was recently afforded a VA examination in March 2017.  Following a review of the claims file and interview with the Veteran, the examiner opined that The Veteran's PTSD is at least as likely as not (50 percent or greater probability) incurred in or caused by the specific in-service illness, event, or injury.  Citing to the Veteran's reports of witnessing loss of life attacks in the Bosnia and Kosovo maneuvers, the examiner found that the Veteran did not enter service with any pre-existing psychiatric disorder.  Accordingly, the Board finds that the first element of service connection, a current disability, has been met.

While a specific stressor has not been verified in this case, the Veteran's very accounts relating to his duties in support of a field artillery unit during Bosnia and Kosovo operations are entirely consistent with the places, types, and circumstances of his service.  See amended 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,852 (July 13, 2010).  Moreover, the Veteran's DD Form 214 confirms that he was attached to a command ordered to support Operations Joint Endeavor and Task Force Hawk.  He contends that he arrived in Babenhausen, Germany shortly thereafter and that his unit was deployed on support missions during the Bosnian conflict.  This account is both historically accurate and entirely consistent with the unit's history.   See, generally www.dtic.mil/get-tr-doc/pdf?AD=ADA403513

Moreover, given the Veteran's MOS, it is reasonable to assume that while stationed in Babenhausen and deployed with his unit during the aforementioned military operations, the Veteran would have been providing refueling support in a hostile area.  The Board finds such statements to be inherently credible given the Veteran's MOS, his duty location, and the timing of his service in Germany. 

In light of the foregoing, the Board finds that there is sufficient corroborating evidence to establish that the Veteran's stressors relating to his duties as field artillery brigade support during multiple campaigns.  This is so under both the revised evidentiary standards of 38 C.F.R. § 3.304 (f).  In this regard, it is reasonable to assume that the Veteran's experiences in Bosnia and Kosovo in the Bosnian conflict, would have resulted in a fear of hostile activity.  Moreover, the Veteran has provided numerous statements and testimony regarding his stressors which the Board finds both credible and compelling, especially in light of the unit histories detailed above.  Furthermore, corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311   (1997).  The U.S. Court of Appeals for Veterans Claims similarly held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002), that while the veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks."  In resolving the benefit of the doubt in the veteran's favor, the in-service stressor requirement has been met in this case. 

Lastly, as outlined above, the private and VA medical opinions of record have expressly related the Veteran's PTSD to the claimed stressors and/or fear of hostile and terrorist activity. 

Thus, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board concludes that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421. 

In sum, the Veteran's stressors in association with his duties in Field Artillery support in Germany, and his fear associated with the circumstances of his active service in Bosnia and Kosovo have resulted in a diagnosis of PTSD by multiple psychologists.  These stressors are consistent with the circumstances of the Veteran's service and are otherwise corroborate by the record, as discussed above. As such, under the regulatory criteria, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Erectile Dysfunction

The Veteran contends that his erectile dysfunction (ED) is related to a service-connected disability.  The Board finds that that the evidence supports this contention and entitlement to ED is warranted.  

Regarding the first element of service connection, the Veteran has a current ED disability, as demonstrated upon VA examination in October 2013.  Thus, the first element of service connection is met.  

Regarding the second element, the evidence does not reflect, nor does the Veteran contend that ED began during or shortly after service, rather that it is a function of other disabilities.  As discussed in the Introduction, the Veteran is now service connected for hypertension per the June 2017 rating decision, and in light of the instant appeal, the Veteran is now service-connected for his acquired psychiatric claim.  As the medical evidence of record includes guidance associating these now service-connected disorders with his current ED, the Board finds that the second element of service connection has been met.

Lastly, as discussed in the February 2016 Board remand, upon VA examination in October 2013, it was concluded that the most likely etiology of the Veteran's ED was hypertension, or more likely a function of hypertensive/psychiatric medicinal treatment.  The Board finds that this nexus statement is probative as the corresponding report reflects a thorough review of the claims file with a detailed interview and physical evaluation.  Thus, the Board finds that the Veteran has met all three elements of entitlement for service connection for ED, to include as due to a service connected disability, thus entitlement is warranted.




Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In addition, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Facts & Analysis

The Board finds that the probative evidence of record fails to support an award of service connection for right ear hearing loss. 

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  Audiometric testing has demonstrated a diagnosis of sensorineural hearing loss in both of the Veteran's ears.  See i.e March 2017 VA examination ("Diagnosis Right Ear Mixed hearing loss").  As such, the first element of Shedden, a current disability, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board also finds that the second element under Shedden has been satisfied.  Specifically, the Veteran is service connected for tinnitus, and exposure to acoustic trauma in service is credibly established by his personnel records and military occupational specialty (MOS).  The records confirm that he served as a petroleum storage specialist wherein he was "routinely exposed to hazardous noise," a fact noted on his March 2017 VA examination.  See February 1999 Reference Audiogram; see also March 2017 VA examination ("The entry and exit thresholds are within normal limits. MOS indicative of exposure to high levels noise.")  

However, the evidence is against a finding that the third Shedden element, a nexus between service and the current disability, has been established. 

Pursuant to the directives of the February 2016 Board remand, the Veteran was recently afforded a new VA audiological examination in March 2017.  The Board found this development was warranted based upon hearing testimony wherein the Veteran reported a decrease of auditory acuity following his December 2006 VA audiological examination where the examiner concluded there was "no hearing loss."  See December 2006 VA examination ("After military service he worked doing the following jobs (1) construction work for 5 years without hearing protection, he did not enter a hearing on conservation program (2) computer work for 2 ear without hearing protection he did not enter a hearing conservation program.  He  has used power tools without hearing protection being used.")  

Following an in-person examination and a review of the Veteran's VA claims file, the March 2017 VA examiner identified current diagnoses of bilateral mixed hearing loss, and opined that the audiological disorders were less likely than not due to service because the decline in hearing acuity was all post service.  Plainly, the audiologist found that to relate a hearing loss to a noise exposure, there would be seen a hearing loss contemporaneous with the noise.  As that was not demonstrated in the Veteran's case (a hearing loss contemporaneous with service), there was no link with service.  Furthermore, the Veteran has presented no probative medical opinions to the contrary.  

Regarding lay evidence, the Board notes that while the Veteran is competent to observe his hearing has worsened over the years, he is nevertheless not competent to relate the loss of hearing acuity to active-duty noise trauma.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity a hearing loss disorder and tinnitus first documented many years after service/exposure to noise trauma therein may be related to such trauma rather than to intervening etiological factors).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Lastly, in his statements regarding his hearing loss exposure, the Veteran has been found to be inconsistent in his testimony, a fact that the Board finds highly significant.  Compare December 2006 VA examination ("construction work...power tools"); with March 2017 VA examination ("did not have any loud jobs").

Thus, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss and his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities. Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's right wrist disability has been rated under diagnostic code 5215.  DC 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  A higher rating under Diagnostic Code 5214 requires ankylosis.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.



Facts & Analysis

Currently, the Veteran's right wrist disability is rated noncompensable prior to August 1, 2013 (apart from a temporary total evaluation beginning May 31, 2013), and rated as 10 percent disabling following the period of convalescence.

In his statements and testimony, the Veteran has reported that his right wrist disability has primarily manifested in pain with intermittent weakness and some limitation of motion, without much relief from his 2013 surgery.  See i.e. October 2015 Board hearing transcript.  

In August 2009, the Veteran was afforded a VA general medical examination.  He reported that following service, he has had his cyst drain 6-7 times and prior to these procedures he had limited range of motion, discomfort and soreness.  Physical evaluation revealed no ankylosis and dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 40 degrees with no evidence of pain on motion or additional limitation on repetition.  

In December 2012, the Veteran was afforded another VA examination.  He reported symptoms of pain with weight bearing, "such as pushups."  He had dorsiflexion to "70 degrees or better," palmar flexion to "80 degrees or better," radial deviation to 10 degrees, and ulnar deviation to 15 degrees. Pain on palpation was identified, but with no weakness, tenderness, swelling or deformity about the wrist.  Grip and pinch strength were normal and no ankylosis was found.

The Veteran underwent a right wrist dorsal ganglion excision procedure in May 2013.  See May 2013 Novant Health report.  The procedure report revealed that the Veteran had "progressively enlarging painful right wrist dorsal ganglion" which was not being relieved by limiting activities or splinting.  

In October 2013, the Veteran was afforded another VA examination.  He reported symptoms of pain, causing him to slow his activity "after 30 min," and claimed a decrease in his range of motion.  Physical evaluation revealed dorsiflexion to 50 degrees and palmar flexion to 60 degrees.  Pain, weakness and less movement than normal were identified.  Grip and pinch strength were 3/5.  No ankylosis was identified.  

The Veteran was seen for post-surgical care in February 2014, reporting "occasional persistent pain in both wrists...discomfort with weightbearing" but without any significant effect on his daily activities  See February 2014 Bhos Orthopedic note("admits to use of the hands and wrists for all daily activities with no specific limitations.")  Physical evaluation revealed generalized tenderness with "70/70" extension and flexion.  

During the recent March 2017 VA examination, the Veteran reported ongoing pain, tingling and numbness.  There was no ankylosis of the right wrist.  He had pain on ROM in all facets, dorsiflexion to 30 degrees, palmar flexion to 45 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  The Veteran was in too much pain to do repetitive testing, and severity of pain was noted as moderate.  

Based on the record, the Board finds that the Veteran is entitled to a 10 percent evaluation, but no more, for the entire period on appeal.  As indicated in his 2009 and 2012 VA examinations and wrist-surgery follow-up care, the Veteran has consistently reported subjective painful use of his wrist with some limitation of motion which have continued near at comparable levels as identified in the 2017 VA examination report.

Although there some evidence during this time period as to limitation of palmar flexion and limitation of dorsiflexion, there has been no identification that such limitation had been revealed as less than 15 degrees, mainly manifested with pain.  See 38 C.F.R. § 4.71a, DC 5215.  The Court has made clear that 38 C.F.R. § 4.59  also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that the regulation is devoid of any requirement that the pain be arthritis-related).  The Board therefore finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to August 1, 2013 (exclusive of the period from May 31, 2015, to July 31, 2013.)  38 C.F.R. § 4.59.

A rating in excess of 10 percent is not warranted as there is no medical evidence that the Veteran has ankylosis of the wrist.  Additionally, there is no medical evidence that he has a neurological impairment or disability related to his wrist.  As such, separate ratings based on neurological complaints or surgical scar are not warranted. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board notes the Veteran's complaints of pain, stiffness, weakness, swelling and tenderness, and difficulty gripping or typing.  However, the Veteran is already receiving a 10 percent evaluation under DC 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.

In summary, the Board concludes that there is functional loss due to painful motion entitling the Veteran to rating of 10 percent for his right wrist prior to August 1, 2013 (exclusive of the period from May 31, 2015, to July 31, 2013); however, there is no basis for a rating in excess of 10 percent at any time during the appeal.


ORDER

Entitlement to service connection for erectile dysfunction, is granted, subject to the laws governing monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, PTSD, is granted, subject to the laws governing monetary benefits.

Entitlement to service connection for right ear hearing loss, is denied.

Entitlement to a 10 percent evaluation, but no more, for right wrist disability for the entire period on appeal, absent periods of temporary total evaluation, is granted, subject to the laws governing monetary benefits.


REMAND

With respect to the TDIU claim, the Board's grant of benefits in the decision above could have an impact on the outcome of the TDIU matter.  Therefore, any decision on the TDIU claim must be deferred pending the implementation of the Board's decision.  

Accordingly, the case is REMANDED for the following action:

After implementing the Board's grant of benefits in the decision above, undertake any additional development as deemed necessary, and then re-adjudicate the claim for TDIU benefits.  If that decision remains denied, issue the Veteran and his representative a supplemental statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


